DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered. Claims 2-5 and 8-11 are pending the application and are examined on the merit.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch (US PN 2,409,619).

a head unit (items C, R, 18, figure 1) comprising: 
a passageway (item 27, figure 1) wherein a first end of said passageway is configured for engagement with a lubricant nozzle (item 28, figure 1); 
an actuator attachment point (item 13, figure 1); 
a container body (item R, figure 1) for housing a lubricant and configured for engagement with said head unit; 
an actuation mechanism comprising: 
an actuator (item L, figure 1) configured for engagement with said actuator attachment point; and 
lubricant transfer means (items P, S, 12, 25, 26, 29, figure 1) configured for engagement with a second end of said passageway (second end of pipe 27 close to valve 25, figure 1), whereupon actuation by said actuator said lubricant transfer means is configured to cause said lubricant to be communicated from said container body to said nozzle assembly (column 2, lines 20-47), wherein said actuator is positioned opposite said second end of said molded passageway relative said head unit (actuator L is at opposite side of the second end with respect to the head unit, figure 1).
Fitch teaches the invention as discussed in detail above but does not explicitly teach that the passageway and the actuator point are made of molded material. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Fitch to See MPEP § 2144.07).
	Regarding claim 2, Fitch teaches that said head unit further comprises a lubricant transfer opening (items 19, 20, figure 1) that allows access to an interior volume of said container body.
	Regarding claim 3, Fitch teaches that said first end of said molded passageway is further configured for engagement with a nozzle connector (item 28, figure 1) (NOTE: the limitation “wherein said nozzle connector is configured for engagement with a plurality of lubricant nozzle tips” is not given patentable weight since it is not positively recited or explicitly claimed to be a part of the invention. The first end of the molded passageway has to be capable of engagement with a nozzle connector that can engage multiple nozzles).
	Regarding claim 4, itch teaches that an end cap (item 17, figure 1) configured for engagement with said lubricant transfer means, wherein said end cap provides increased surface area relative to the surface of said lubricant transfer means against which force can be applied substantially directly to said lubricant transfer means.
Regarding claim 5, Fitch teaches the invention as discussed in detail above but does not explicitly teach that the head unit is made of zamak. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Fitch to See MPEP § 2144.07).
	Regarding claim 8, Fitch teaches that said actuator is a lever (item L, figure 1) and is configured to pivot around said molded actuator attachment point (item 13, figure 1) when said lever is actuated by moving said actuator in a first direction.
	Regarding claims 9 and 10, Fitch teaches that said actuation mechanism further comprises: a first and a second actuation arm (pair of links, item 15, figure 1) coupled to said actuator (through pivot point 13, figure 1) and said lubricant transfer means, wherein said first and second actuation arms are configured to move in a second direction that is substantially opposite said first direction (if actuator L moves in one direction, the actuation arms 15 will naturally move in the a second opposite direction. 
	 
Response to Arguments
4.	Applicant’s arguments with respect to rejections of claims 2-5 and 8-11 under Fitch have been considered claim(s) 2-5 and 8-11 Sundholm have been fully considered but they are not persuasive. 
5.	Applicant argued, regarding claim 11, that Fitch cannot render the claim obvious since it does not teach each and every limitation of the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an actuator is positioned on the same side of the head unit as the first end of the molded passageway that is configured to engage with a nozzle and opposite the back end of a molded passageway into which a plunger would be inserted”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
6.	Applicant argues that the actuator (L) is on the side opposite the dispenser nozzle (28). However, none of these recitations are present in the claim. Fitches teaches that the actuator is positioned opposite said second end of said molded passageway relative said head unit as shown in figure 1. The second end of passageway 27 is next to point 16. Now the actuator L is actually opposite side of point 16 if we are looking at the cross-section of the dispenser as shown in figure 1. Examiner cannot understand what limitation the applicant is referring to show that Fitch does not teach such.7.	Furthermore, it would be obvious to form the molded passageway and the attachment point and any other components out of molded material since doing so is within the skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. Contrary to applicant’s arguments, examiner has not relied on “common knowledge” or “well known” principles as recited in MPEP § 2144.03. Examiner has relied on MPEP § 2144.07 to argue that forming various components of the dispenser out of a moldable material is obvious. Furthermore, as recited clearly in the rejection, the moldable material such as plastic to form the passageway and the other components would result in ease of manufacturing and cost-saving. Therefore, applicant’s arguments not found to be persuasive.
8.	Therefore, claims 2-5 and 8-11 are rejected under Fitch as discussed in detail above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754